FRANKLIN MUTUAL RECOVERY FUND IMPORTANT SHAREHOLDER INFORMATION These materials are for a Special Meeting of Shareholders of the Franklin Mutual Recovery Fund (the “Recovery Fund”) scheduled for August 7, 2015, at 2:00 p.m., Pacific time. They discuss a proposal to be voted on at the meeting and contain a Notice of Special Meeting of Shareholders, a Prospectus/Proxy Statement, and a proxy card. A proxy card is, in essence, a ballot. When you complete a proxy card, it tells us how you wish the individual(s) named on your proxy to vote on important issues relating to the Recovery Fund. If you complete, sign and return a proxy card, we’ll vote your proxy exactly as you tell us. If you simply sign and return a proxy card without indicating how your shares are to be voted, we’ll vote your proxy FOR the proposal. We urge you to review carefully the proposal in the Prospectus/Proxy Statement. Then, fill out the proxy card and return it to us so that we know how you would like to vote. When shareholders return their proxy cards promptly, additional costs of having to conduct additional mailings may be avoided. PLEASE COMPLETE, SIGN AND RETURN the proxy card you receive. We welcome your comments. If you have any questions, call Fund Information at (800) DIAL BEN ® or (800) 342-5236. TELEPHONE AND INTERNET VOTING For your convenience, you may be able to vote by telephone or through the Internet, 24 hours a day. If your account is eligible, separate instructions are enclosed. FRANKLIN MUTUAL RECOVERY FUND 101 John F. Kennedy Parkway Short Hills, NJ 07078-2702 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on August 7, 2015 To the Shareholders of the Franklin Mutual Recovery Fund: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders (the “Meeting”) of the Franklin Mutual Recovery Fund (the “Recovery Fund”), will be held at the offices of Franklin Templeton Investments, One Franklin Parkway, San Mateo, CA, 94403-1906, on August 7, 2015, at 2:00 p.m., Pacific time. The Meeting is being called for the following purposes: 1. To approve an Agreement and Plan of Reorganization (the “Plan”) between the Recovery Fund and Franklin Mutual Series Funds, on behalf of its series, the Franklin Mutual Quest Fund (the “Quest Fund”), that provides for the reorganization of the Recovery Fund from a closed-end investment company operating as an interval fund into an open-end investment company through: (i) the acquisition of substantially all of the assets of the Recovery Fund by the Quest Fund in exchange solely for shares of the Quest Fund, (ii) the distribution of such shares to the shareholders of the Recovery Fund, and (iii) the complete liquidation and dissolution of the Recovery Fund. 2. To transact such other business as may properly come before the Meeting. A copy of the form of the Plan, which more completely sets forth the transaction proposed for the Recovery Fund, is attached as Exhibit A to the Prospectus/Proxy Statement. Shareholders of record as of the close of business on May 15, 2015 are entitled to notice of, and to vote at, the Meeting or any adjournment of the Meeting. By Order of the Board of Trustees, Steven J. Gray Secretary May 21, 2015 You are invited to attend the Meeting, but if you cannot do so, the Board of Trustees of the Recovery Fund urges you to complete, date, sign, and return the enclosed proxy card in the enclosed postage-paid return envelope. It is important that you return your signed proxy card promptly so that a quorum may be ensured at the Meeting. You may revoke your proxy at any time before it is exercised by the subsequent execution and submission of a revised proxy, by giving written notice of revocation to the Recovery Fund at any time before the proxy is exercised, or by voting in person at the Meeting. You may also be able to vote by touch-tone telephone by calling the toll-free number printed on your proxy card and following the recorded instructions. In addition, you may also be able to vote through the Internet by visiting the website printed on your proxy card and following the on-line instructions. Prospectus/Proxy Statement When reading this Prospectus/Proxy Statement, you will notice that certain terms are capitalized. The more significant of those capitalized terms are explained in our glossary section at the back of the Prospectus/Proxy Statement. TABLE OF CONTENTS Page Cover Page Cover SUMMARY 2 What am I being asked to vote upon regarding the Plan? 2 What will happen if the shareholders approve the Plan? 2 How will the Transaction affect me? 2 What are the federal income tax consequences of the Transaction? 4 How do the distribution and purchase procedures of the Funds compare? 4 How do the redemption procedures and exchange privileges of the Funds compare? 4 What is the anticipated timing of the Transaction? 4 What happens if the Transaction is not approved? 4 How will shareholder voting be handled? 4 What is the Board’s recommendation regarding the proposal? 5 COMPARISON OF SOME IMPORTANT FEATURES OF THE FUNDS 5 Are there any significant differences between the investment goals, strategies, and policies of the Funds? 5 How do the principal investment risks of the Fund compare? 5 What are the differences between a closed-end fund that operates as an interval fund such as the Recovery Fund and an open-end fund such as the Quest Fund? 6 What are the distribution and purchase procedures of the Funds? 6 What are the redemption procedures and exchange privileges of the Funds? 6 Who manages the Funds? 7 What are the Funds’ investment management fees? 8 What are the fees and expenses of each Fund and what might they be after the Transaction? 8 How do the performance records of the Funds compare? 10 Where can I find more financial and performance information about the Funds? 11 What are other key features of the Funds? 11 REASONS FOR THE TRANSACTION 12 INFORMATION ABOUT THE TRANSACTION 13 How will the Transaction be carried out? 13 Who will pay the expenses of the Transaction? 14 What should I know about Quest Fund Shares? 14 What are the capitalizations of the Funds and what might the Quest Fund’s capitalization be after the Transaction? 14 COMPARISON OF INVESTMENT GOALS, STRATEGIES, POLICIES AND RISKS 15 How do the fundamental investment policies of the Funds differ? 17 What are the principal investment risks associated with investments in the Funds? 18 FEDERAL INCOME TAX CONSEQUENCES OF THE TRANSACTION 20 INFORMATION ABOUT THE FUNDS 22 FURTHER INFORMATION ABOUT THE FUNDS 22 VOTING INFORMATION 24 How many votes are necessary to approve the Plan? 24 How do I ensure my vote is accurately recorded? 24 May I revoke my proxy? 24 What other matters will be voted upon at the Meeting? 24 Who is entitled to vote? 24 How will proxies be solicited? 25 Are there dissenters’ rights? 25 PRINCIPAL HOLDERS OF SHARES 25 SHAREHOLDER PROPOSALS 26 ADJOURNMENT 26 GLOSSARY 27 EXHIBITS TO PROSPECTUS/PROXY STATEMENT 27 A. Form of Agreement and Plan of Reorganization A-1 B. Financial Highlights of the Recovery Fund and the Quest Fund B-1 C. Principal Holders of Securities C-1 PROSPECTUS/PROXY STATEMENT Dated May 21, 2015 Acquisition of Substantially All of the Assets of FRANKLIN MUTUAL RECOVERY FUND By and in Exchange for Shares of FRANKLIN MUTUAL QUEST FUND (a series of Franklin Mutual Series Funds) (“FMSF” and, together with Franklin Mutual Recovery Fund, the “Trusts”) This Prospectus/Proxy Statement solicits proxies to be voted at a Special Meeting of Shareholders (the “Meeting”) of the Franklin Mutual Recovery Fund (the “Recovery Fund”). At the Meeting, shareholders of the Recovery Fund will be asked to approve or disapprove an Agreement and Plan of Reorganization (the “Plan”). If the Recovery Fund’s shareholders vote to approve the Plan, substantially all of the assets of the Recovery Fund will be acquired by the Franklin Mutual Quest Fund (the “Quest Fund”), a series of FMSF, in exchange for Class A, Class C and Class Z shares of the Quest Fund. As a consequence of the proposed reorganization, the shareholders of the Recovery Fund would reorganize from a closed-end investment company operating as an interval fund into an open-end investment company with similar investment goals and strategies that offers daily liquidity to its shareholders. The principal offices of the Trusts are located at 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2702. You can reach the offices of the Trusts by calling (800) 342-5236. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy or accuracy of this Prospectus/Proxy Statement. Any representation to the contrary is a criminal offense. The Meeting will be held at the offices of Franklin Templeton Investments, One Franklin Parkway, San Mateo, CA, on August 7, 2015 at 2:00 p.m., Pacific time. The Board of Trustees of the Recovery Fund (the “Board”) is soliciting these proxies. This Prospectus/Proxy Statement will first be sent to shareholders on or about May 26, 2015. If the Recovery Fund’s shareholders vote to approve the Plan, you will receive Class A shares of the Quest Fund with an aggregate net asset value (“NAV”) equivalent to your investment in Class A shares of the Recovery Fund, Class C shares of the Quest Fund with an aggregate NAV equivalent to your investment in Class C shares of the Recovery Fund, and Class Z shares of the Quest Fund with an aggregate NAV equivalent to your investment in Advisor Class shares of the Recovery Fund. The Recovery Fund will then be liquidated and dissolved. The Recovery Fund and the Quest Fund (each, a “Fund” and, collectively, the “Funds”) have similar investment goals and strategies, but have certain differences in risks which primarily relate to the operation of the Recovery Fund as a closed-end investment company and Quest Fund as an open-end investment company. The Recovery Fund’s investment goal is capital appreciation, and the Quest Fund’s investment goal is capital appreciation, which may occasionally be short term. The Quest Fund’s secondary goal is income. Both Funds are managed with a value-oriented approach and invest in similar types of equity and debt securities in the following categories: (i) undervalued securities; (ii) distressed companies and (iii) merger arbitrage securities. This Prospectus/Proxy Statement includes information about the Plan and the Quest Fund that you should know before voting on the Plan that could result in an investment in the Quest Fund. You should retain this Prospectus/Proxy Statement for future reference. Additional information about the Recovery Fund and the Quest Fund and the proposed transaction has been filed with the U.S. Securities and Exchange Commission (“SEC”) and can be found in the following documents: • The Prospectus of the Recovery Fund - Class A, Class C and Advisor Class shares dated August 1, 2014 (the “Recovery Fund Prospectus”), as amended to date, which is incorporated by reference into and considered a part of this Prospectus/Proxy Statement. • The Prospectus of the
